PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Weston Fence Pty Limited
Application No. 16/336,425
Filed: 25 Mar 2019
For: A Guide Device And Method For Constructing A Fence
Attorney Docket No. 6352.APLK.PC.US
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 2, 2022, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for a failure to reply in a timely manner to the Requirement for Restriction, mailed April 9, 2021, which set a shortened statutory period for reply of three (3) months. No response was received, and no extensions of time under the provisions of 37 CFR 1.136(a) were timely requested. Accordingly, the above-identified application became abandoned on July 10, 2021, and a notice of abandonment was mailed October 20, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response to the restriction requirement, (2) the petition fee of $2,100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3678 for appropriate action in the normal course of business on the reply received June 2, 2022.

Telephone inquiries concerning this decision should be directed to Angela Walker at (571) 272-1058.

/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions